Order unanimously modified on the law to grant the petition in accordance with memorandum herein and as modified affirmed with costs to petitioner. Memorandum: We find that the record establishes that petitioner is in need of spousal support but has sufficient assets to make a reasonable contribution to her own support (see, Matter of Venezia v Venezia, 144 AD2d 948 [decided herewith]). Petitioner has monthly expenses of $743, income of $292 and access to savings of approximately $29,000. She is entitled to a support award in the sum of $300 per month. Given petitioner’s financial circumstances, the court did not abuse its discretion in denying her request for counsel fees. (Appeal from order of Onondaga County Family Court, McLaughlin, J.— spousal support.) Present — Dillon, P. J., Denman, Balio, Law-ton and Davis, JJ.